    1    M
    2

    3

    4

    5

    6

    7                                 UNITED STATED DISTRICT COURT
    8                                        DISTRICT OF NEVADA
    9
         THE SHOPPES AT THE PALAZZO, LLC, a                    CASE NO.:       2:18-cv-01898-RCJ-NJK
    10   Delaware limited liability company,

    11                         Plaintiff,                      ORDER OF DISMISSAL
               vs.
    12
         PREMIER COSMETICS LABORATORIES,
    13
         LTD., D/B/A TRESOR RARE, a Georgia
    14   corporation, DOE Individuals I-X; ROE
         Corporations 1-X,
&




    15
                               Defendant.
    16

    17

    18          Pursuant to FRCP 41(a)(1)(ii), the parties stipulate that all claims in this action are dismissed
    19   with prejudice, each party to bear its own fees and costs.
    20

    21
                                                            IT IS SO ORDERED.
    22

    23
                                                                ROBERT C. JONES
    24
                                                                Dated: December 6, 2019.
    25

    26

    27

    28



                                                           1
